DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 6, 9, and 14 are objected to because of the following informalities:
Claim 1, line 7—“the microdroplets” for consistency.  
Claim 1, line 19—“the mixture of air” for consistency
Claim 1, line 22—“the mixture of air” for consistency.
Claim 1, line 23—“the plurality of plastic grids” for consistency.
Claim 1, line 24—“of the polluted water” for consistency.
Claim 1, line 25—[[the]] a surrounding environment.
Claim 4, line 3—“[[generated]] the fresh air” for consistency.
Claim 6, line 3—[[the]] operation.
Claim 9, line 3—“the microdroplets of water” for consistency.
Claim 14, line 2—“the plurality of plastic grids” and “the surface” for consistency.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 9, 10, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a connecting pipe" in line 7.  It is unclear if the limitation "a connecting pipe" in line 7 is distinct from or the same as the limitation "a connecting pipe" at line 6 in claim 1.  In which case, if the limitations are the same, then amend line 7 as follows:  "the [[a]] connecting pipe." 
Claim 1 recites the limitation "a fan" in lines 8 and 18.  Is the limitation "a fan" in lines 8 and18 the same as or distinct from the limitation "a fan" in line 5?  If the limitations are the same, then amend lines 8 and 18 as follows:  "the [[a]] fan."  Otherwise, amend to distinguish each of the limitations as appropriate and as supported in disclosure as originally filed.  Similarly, see claim 9 and the limitation "a fan" in line 3.
Claim 1 recites the limitation "the electrodes" in line 12.  It is not clear if the limitation "the electrodes" refers to the limitation "a series of paired electrodes" or the limitation "a pair of auxiliary" in line 10.
Claim 2 recites limitation "at least a pair of auxiliary electrodes" in line 2.  It is unclear if the limitation is distinct from or the same as the limitation "a pair of auxiliary electrodes" recited in claim 1 at line 10.
Claim 2 recites the limitation "the trajectory of connecting and collecting pipes" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites limitations "fans" and "power supply" in line 2.  It is unclear if these limitations are distinct from or the same as the limitations "a fan" and "a high voltage power supply" recited in claim 1.
Claim 6 recites the limitations "a power source" in line 1.  It is unclear if this limitation is distinct from or the same as the limitation "a high voltage power supply" recited in claim 1.
Claim 9 recites the limitations "a piezo electric ceramic vibrator," "a water level sensor," "a chamber," "a fan," and "a connecting pipe" in lines 1-4.  It is unclear if these limitations are distinct from or the same as the limitations "a piezo electric ceramic vibrator," "a water level sensor," "a chamber," "a fan," and "a connecting pipe," recited in claim 1.
Claim 10 recites the limitations "a high voltage power supply," "a series of paired electrodes," and "a pair of auxiliary electrodes" in lines 1-2.  It is unclear if these limitations are distinct from or the same as the limitations "a high voltage power supply," "a series of paired electrodes," and "a pair of auxiliary electrodes," recited in claim 1. 
Claim 11 recites the limitation "the electrodes" in line 1. It is unclear if this limitation refers back to the limitation "a series of paired electrodes," the limitation "a pair of auxiliary electrodes," or both the limitations "a series of paired electrodes" and "a pair of auxiliary electrodes" recited in claim 1. 
Claim 16 recites the limitations "nanofibers" in line 1.  It is unclear if this limitation is distinct from or the same as the limitation "surface modified nanofibers" recited in claim 1.  If the limitations "nanofibers" is the same as the limitation "surface modified nanofibers" in claim 1, then amend as follows:  the
No claims are allowed.
Claim Interpretation
For examination on the merits claim 1 is interpreted as follows:
An air purification apparatus, comprising: 
a mist generator, configured to convert a supply of water to microdroplets of water by means of ultrasonic waves, produced by a piezo electric ceramic vibrator with a vibration frequency in the range of 1 kilo Hertz to 10 mega Hertz, [[and]] a water level sensor incorporated in a chamber with at least one water inlet, and a fan configured to produce and forward the microdroplets of water toward a connecting pipe; 
a connecting pipe configured to forward the microdroplets of water from the mist generator toward a charging chamber by the fan; 
a charging chamber, in fluid communication with the mist generator, comprises a high voltage power supply, a series of paired electrodes, and a pair of auxiliary electrodes a plurality of electrodes, the charging chamber is configured to apply electrical polarity to the microdroplets of water passing between the series of paired and the pair of auxiliary electrodes to generate the charged microdroplets of water and force the charged microdroplets of water to a space outside the apparatus, that requires air purification, through a plurality of nozzles; 
[[a]] the fan configured to pull a mixture of air containing pollutants and the charged microdroplets of water and transfer pollutants from the mixture of the air to the charged microdroplets of water; 
a collection chamber having a plurality of plastic grids enhanced with surface modified nanofibers configured to receive the mixture of air, wherein the plastic grids a surrounding environment, and 
a set of water treatment devices configured to recycle the polluted water to clean water usable in the mist generator.
Allowable Subject Matter
Independent claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Furthermore, dependent claims 2, 4, 6, 9, 10, 11, and 16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 1:  
None of the prior art of record teaches or fairly suggests the structural limitations for the air purification apparatus of the instant invention.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide an apparatus comprising these limitations because none of the prior art of record suggests modifications to teach such air purification apparatus.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 4222748 teaches a method and apparatus for removal of particulates from a gas stream comprising a housing, a charging section, electrodes, a voltage source, and a collector; US 2011/0067571 discloses an air .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        January 3, 2022